Exhibit 10.3

 

UNITED STATIONERS INC.
2004 LONG-TERM INCENTIVE PLAN
TIME BASED RESTRICTED STOCK AWARD AGREEMENT

SECTION 16 OFFICERS AND SALARY GRADE 3 ASSOCIATES

 

This Restricted Stock Award Agreement (this “Agreement”), dated as of
                                 (the “Award Date”), is by and between
                                 (the “Participant”), and United Stationers
Inc., a Delaware corporation (the “Company”).  Any term capitalized but not
defined in this Agreement will have the meaning set forth in the Company’s 2004
Long-Term Incentive Plan (the “Plan”). In the exercise of its discretion to
issue stock of the Company, the Committee has determined that the Participant
should receive a restricted stock award, on the following terms and conditions:

 

1.             Grant.  The Company hereby grants to the Participant a Restricted
Stock Award (the “Award”) of              shares of Stock (the “Restricted
Shares”).  The Award will be subject to the terms and conditions of the Plan and
this Agreement.  The Award constitutes the right, subject to the terms and
conditions of the Plan and this Agreement, to distribution of the Restricted
Shares.

 

2.             Stock Certificates.  The Company will issue certificates for, or
cause its transfer agent to maintain a book entry account reflecting the
issuance of, the Restricted Shares in the Participant’s name.  The Secretary of
the Company, or the Company’s transfer agent, will hold the certificates for the
Restricted Shares, or cause such Restricted Shares to be maintained as
restricted shares in a book entry account, until the Restricted Shares either
vest or are forfeited.  Any certificates that are issued for Restricted Shares
will bear a legend, and any book entry accounts that are maintained therefor
will have an appropriate notation, in accordance with Section 6 hereof.  The
Participant’s right to receive the Award hereunder is contingent upon the
Participant’s execution and delivery to the Secretary of the Company of all
stock powers or other instruments of assignment (including a power of attorney),
each endorsed in blank with a guarantee of signature if deemed necessary or
appropriate by the Company, which would permit transfer to the Company of all or
a portion of the Restricted Shares in the event such Restricted Shares are
forfeited in whole or in part.  The Company, or its transfer agent, will
distribute to the Participant (or, if applicable, the Participant’s designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof)
certificates evidencing ownership of vested Restricted Shares as and when
provided in Sections 4 and 5 hereof.

 

3.             Rights as Stockholder.  On and after the Award Date, and except
to the extent provided in Section 9 hereof, the Participant will be entitled to
all of the rights of a stockholder with respect to the Restricted Shares,
including the right to vote the Restricted Shares, the right to receive
dividends and other distributions payable with respect to the Restricted Shares,
and the right to participate in any capital adjustment applicable to all holders
of Stock; provided, however, that a distribution with respect to shares of
Stock, other than any regular cash dividend which will be paid at the same time
as all other shareholders, will be deposited with the Company and will be
subject to the same restrictions as the Restricted Shares.  If the Participant
forfeits any rights he or she may have under this Award in accordance with
Section 4 hereof, the Participant shall, on the day following the event of
forfeiture, no longer have any rights as a stockholder with respect to any and
all Restricted Shares not then vested and so forfeited, or any interest therein,
and the Participant shall no longer be entitled to receive dividends on or vote
any such Restricted Shares as of any record date occurring thereafter.

 

4.             Vesting; Effect of Date of Termination. The Participant’s
Restricted Shares will vest in three annual increments of one-third of the
Restricted Shares on each of the first three anniversaries of the Award Date;
provided that the Participant’s Date of Termination has not occurred before the
vesting date and provided further that the Company’s cumulative Earnings Per
Share(1) for the four calendar quarters immediately preceding the vesting date
exceed $1.00 per share. If the Participant’s Date of Termination occurs for any
reason before all of the Participant’s Restricted Shares have become vested
under this Agreement, the Participant’s Restricted Shares that have not
theretofore become vested will be forfeited on and after the Participant’s Date
of Termination, subject to the following:

 

--------------------------------------------------------------------------------

(1)  Earnings Per Share” shall mean United Stationers’ Earnings Per Share as
reported in its consolidated financial statements adjusted to eliminate: (1) the
cumulative effect of changes in accounting policy (which include changes in
generally accepted accounting principles) adopted by United Stationers for the
relevant performance year; (2) expenses classified as “Provisions for
Restructuring”; (3) expenses related to “Goodwill Amortization”; (4) gains
and/or losses classified as “Discontinued Operations”; (5) accelerated
amortization of capitalized software; (6) the impacts of “Corporate
Transactions”, such as stock splits, dividends and recapitalizations; and
(7) gains or losses classified as “Extraordinary Items”, which may include:
(A) the net impact of acquisitions and divestitures completed during the period;
(B) gains or losses on the extinguishment of debt; (C) losses resulting from a
newly enacted law or regulation; and (D) other expenses or losses that are
unusual in nature or infrequent in occurrence.

 

In each instance, the above-referenced adjustment to Earnings Per Share must be
in accordance with generally accepted accounting principles and appear on the
face of United Stationers’ Statement of Consolidated Earnings contained in
United Stationers’ Consolidated Financial Statements for such performance year.

 

1

--------------------------------------------------------------------------------


 

(a)           If the Participant’s Date of Termination occurs by reason of the
Participant’s death or Permanent and Total Disability, a portion of the
Restricted Shares that have not otherwise vested under this Agreement will
become vested as of the Participant’s Date of Termination. That portion of the
then unvested Restricted Shares shall be determined by multiplying (i) the total
number of Restricted Shares then remaining unvested by (ii) a fraction, the
numerator of which shall be the number of whole months elapsed from the Award
Date to the Date of Termination, and the denominator of which shall be the
number of whole months between the Award Date and the normal vesting date
provided in the first sentence of this Section 4.

 

(b)           If the Participant’s Date of Termination occurs by reason of the
Participant’s Retirement, a portion of the Restricted Shares that have not
otherwise vested under this Agreement will become vested as of the next vesting
date after such Retirement, provided that the specified Earnings per Share
performance goal has been met.  The vested portion shall be equal to the product
of (i) the number of Restricted Shares that otherwise would have vested on the
next vesting date had the Participant’s employment not been terminated and if
the Company actually achieves the specified Earnings Per Share performance goal
applicable to that next vesting date, and (ii) a fraction, the numerator of
which shall be the number of whole months elapsed from the most recent vesting
date to the Date of Termination, and the denominator of which shall be twelve,

 

(c)           If a Change of Control occurs after the Award Date and prior to
the Participant’s Date of Termination, then (i) 50% of the Restricted Shares
that have not otherwise vested under this Agreement will then become fully
vested as of the date of such event; and (ii) the portion of the Restricted
Shares that does not vest in accordance with the preceding clause (i) shall be
subject to the vesting provisions of this Agreement without regard to the
acceleration of vesting under clause (i).

 

(d)           If a Change of Control occurs after the Award Date and prior to
the Participant’s Date of Termination and, during the two-year period following
the date of such Change of Control, the Participant’s Date of Termination occurs
by reason of termination of the Participant’s employment by the Company or its
Subsidiaries  without Cause or by the Participant for Good Reason, the
Restricted Shares that have not otherwise vested under this Agreement will be
fully vested as of the Participant’s Date of Termination.

 

(e)           If the Participant’s Date of Termination occurs during an
Anticipated Change of Control by reason of termination of the Participant’s
employment by the Company or its Subsidiaries without Cause or by the
Participant for Good Reason, and a Change of Control then occurs within two
years following the Participant’s Date of Termination, the number of shares
(subject to paragraph 5.2(f) of the Plan) that were forfeited under this
Agreement on the Date of Termination shall be granted to the Participant on a
fully vested basis as of the date of the Change of Control.

 

(f)            For purposes of this Agreement, the term “Permanent and Total
Disability” means the Participant’s inability, due to illness, accident, injury,
physical or mental incapacity or other disability, effectively to carry out his
duties and obligations as an employee of the Company or its Subsidiaries or to
participate effectively and actively as an employee of the Company or its
Subsidiaries for 90 consecutive days or shorter periods aggregating at least 180
days (whether or not consecutive) during any twelve-month period.

 

(g)           For purposes of this Agreement, the term “Retirement” means the
Participant’s termination of employment (as described in the definition of “Date
of Termination” in the Plan) occurring after the earlier of (i) the Participant
reaching age 65, or (ii) the Participant reaching age 55 and having completed at
least 10 years of employment with the Company and its Subsidiaries.

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s
Restricted Shares are forfeited as provided herein.

 

5.             Terms and Conditions of Distribution.  The Company, or its
transfer agent, will distribute to the Participant certificates for any portion
of the Restricted Shares which becomes vested in accordance with this Agreement
within 30 days after the vesting thereof.  If the Participant dies before the
Company has distributed certificates for any vested portion of the Restricted
Shares, the Company will distribute certificates for that vested portion of the
Restricted Shares and, to the extent provided under Section 4 hereof, the
remaining balance of the Restricted Shares which become vested upon the
Participant’s death in accordance with the Participant’s will or, if the
Participant did not have a will, in accordance with the laws of descent and
distribution.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Committee may require the Participant, or the
alternate recipient identified in the preceding paragraph, to satisfy any
potential federal, state, local or other tax withholding liability.  Such
liability must be satisfied at the time such Restricted Shares become
“substantially vested” (as defined in the regulations issued under Section 83 of
the Code).  At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied: (A) through a cash payment by the
Participant, (B) through the surrender of shares of Stock that the Participant
already owns (provided, however, to the extent shares described in this clause
(B) are used to satisfy more than the minimum statutory withholding obligation,
as described below, then payments made with shares of Stock in accordance with
this clause (B) shall be limited to shares held by the Participant for not less
than six months prior to the payment date), (C) through the surrender of shares
of Stock to which the Participant is otherwise entitled in respect of the Award
under this Agreement; provided, however, that such shares under this clause
(C) may be used to satisfy not more than the minimum statutory withholding
obligation of the Company or applicable Subsidiary (based on minimum statutory
withholding rates for federal, state and local tax purposes, including payroll
taxes, that are applicable to such supplemental taxable income), or (D) any
combination of (A), (B) and (C); provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(B)-(D) and that the Committee may require that the method of satisfying such an
obligation be in compliance with Section 16 of the Exchange Act (if the
Participant is subject thereto) and any other applicable laws and the respective
rules and regulations thereunder.  Any fraction of a share of Stock which would
be required to satisfy such an obligation will be disregarded and the remaining
amount due will be paid in cash by the Participant.

 

The Company will not be required to make any distribution of any portion of the
Restricted Shares under this Section 5 (i) before the first date that such
portion of the Restricted Shares may be distributed to the Participant without
penalty or forfeiture under federal or state laws or regulations governing short
swing trading of securities, or (ii) at any other time when the Company or the
Committee reasonably determines that such distribution or any subsequent sale of
the Restricted Shares would not be in compliance with other applicable
securities or other laws or regulations.  In determining whether a distribution
would result in any such penalty, forfeiture or noncompliance, the Company and
the Committee may rely upon information reasonably available to them or upon
representations of the Participant or the Participant’s legal or personal
representative.

 

6.             Legend on Stock Certificates.  If one or more certificates for
all or any portion of the Restricted Shares are issued in the Participant’s name
under this Agreement before such Restricted Shares become vested, the
certificates shall bear the following legend, or any alternate legend that
counsel to the Company believes is necessary or desirable, to facilitate
compliance with applicable securities or other laws:

 

“The securities represented by this Certificate are subject to certain
restrictions on transfer specified in the Restricted Stock Award Agreement dated
as of the Award Date between the issuer (the “Company”) and the holder named on
this Certificate, and the Company reserves the right to refuse the transfer of
such securities, whether voluntary, involuntary or by operation of law, until
such conditions have been fulfilled with respect to such transfer.  A copy of
such conditions shall be furnished by the Company to the holder hereof upon
written request and without charge.”

 

If any such Restricted Shares are not represented by certificate(s) prior to
their vesting, but are instead maintained by the Company’s transfer agent in
uncertificated form in a book entry account, the account shall bear an
appropriate notation to the effect that the Restricted Shares included therein
are subject to the restrictions of this Agreement.  Whether maintained in
certificated or uncertificated book entry form, the Company may instruct its
transfer agent to impose stop transfer instructions with respect to any such
unvested Restricted Shares.

 

The foregoing legend or notation and stop transfer instructions will be removed
from the certificates evidencing or account maintained for all or any portion of
the Restricted Shares after the conditions set forth in Sections 4 and 5 hereof
have been satisfied as to such Restricted Shares.

 

7.             Delivery of Certificates.  Despite the provisions of Sections 4
and 5 hereof, the Company is not required to issue or deliver any certificates
for Restricted Shares if at any time the Company determines that the listing,
registration or qualification of such Restricted Shares upon any securities
exchange or under any law, the consent or approval of any governmental body or
the taking of any other action is necessary or desirable as a condition of, or
in connection with, the delivery of the Restricted Shares hereunder in
compliance with all applicable laws and regulations, unless such listing,
registration, qualification, consent, approval or other action has been effected
or obtained, free of any conditions not acceptable to the Company.

 

3

--------------------------------------------------------------------------------


 

8.             No Right to Employment.  Nothing herein confers upon the
Participant any right to continue in the employ of the Company or any
Subsidiary.

 

9.             Nontransferability.  Except as otherwise provided by the
Committee or as provided in Section 5, and except with respect to vested shares,
the Participant’s interests and rights in and under this Agreement are not
assignable or transferable other than as designated by the Participant by will
or by the laws of descent and distribution.  Distribution of Restricted Shares
will be made only to the Participant; or, if the Committee has been provided
with evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary or other appropriate recipient in accordance with
Section 5 hereof.  The Committee may require personal receipts or endorsements
of a Participant’s personal representative, designated beneficiary or alternate
recipient provided for herein, and the Committee shall extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 5 hereof.  Any effort to
otherwise assign or transfer any Restricted Shares (before they are distributed)
or any rights or interests therein or thereto under this Agreement will be
wholly ineffective, and will be grounds for termination by the Committee of all
rights and interests of the Participant and his or her beneficiary in and under
this Agreement.

 

10.           Administration and Interpretation.  The Committee has the
authority to control and manage the operation and administration of the Plan.   
Any interpretations of the Plan by the Committee and any decisions made by it
under the Plan are final and binding on the Participant and all other persons.

 

11.           Governing Law.    This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
state of Delaware, without regard to principles of conflicts of law of Delaware
or any other jurisdiction.

 

12.           Sole Agreement.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to all of the terms and
conditions of the Plan (as the same may be amended in accordance with its
terms), a copy of which may be obtained by the Participant from the office of
the Secretary of the Company.  In addition, this Agreement and the Participant’s
rights hereunder shall be subject to all interpretations,  determinations,
guidelines, rules and regulations adopted or made by the Committee from time to
time pursuant to the Plan.  This Agreement is the entire agreement between the
parties to it with respect to the subject matter hereof, and supersedes any and
all prior oral and written discussions, commitments, undertakings,
representations or agreements (including, without limitation, any terms of any
employment offers, discussions or agreements between the parties).

 

13.           Binding Effect.  This Agreement will be binding upon and will
inure to the benefit of the Company and the Participant and, as and to the
extent provided herein and under the Plan, their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

14.           Amendment and Waiver.  This Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement between the Company and the Participant without the consent of any
other person.  No course of conduct or failure or delay in enforcing the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement.

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

 

 

Very truly yours,

 

 

 

UNITED STATIONERS INC.

 

 

 

 

 

By:

 

4

--------------------------------------------------------------------------------